 

Exhibit 10b

 

SIXTH AMENDMENT TO SECOND AMENDED AND

RESTATED PURCHASE AND SALE AGREEMENT

 

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
“Amendment”), dated as of March 31, 2008, between ARVINMERITOR RECEIVABLES
CORPORATION, a Delaware corporation (the “Buyer”) and ARVINMERITOR OE, LLC, a
Delaware limited liability company, EUCLID INDUSTRIES, LLC, a Delaware limited
liability company, MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC., a Delaware
corporation, MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware limited liability
company, MERITOR TRANSMISSION CORPORATION, a Delaware corporation, and
ARVINMERITOR ASSEMBLY LLC, a Delaware limited liability company (each of the
foregoing other than the Buyer, an “Originator” and collectively, the
“Originators”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Second Amended and
Restated Purchase and Sale Agreement dated as of September 19, 2005, between the
Buyer and the Originators, as amended (the “Agreement”), is hereby further
amended as follows:

1.          The definition of “Designated Receivable” in Section 1.1 of the
Agreement is amended to read as follows:

“Designated Receivable” means all indebtedness and other obligations (i) arising
from the sale of goods or the provision of services by an Originator to General
Motors Corporation or any of its subsidiaries arising on or after May 8, 2006,
(ii) arising from the sale of goods or the rendition of services by ArvinMeritor
OE, LLC at or from the facility located at 181 Bennett Drive, Pulaski,
Tennessee, in respect of which an invoice is issued for the first time after
September 29, 2006, (iii) arising from the sale of goods or the provision of
services by an Originator to Ford Motor Company or any of its subsidiaries
arising on or after November 6, 2006, (iv) arising from the sale of goods or the
rendition of services by ArvinMeritor OE, LLC or by Meritor Heavy Vehicle
Systems, LLC at or from the facilities located at 201 North Harris Drive,
Dexter, Missouri, 601 South Gladstone, Columbus, Indiana, or 950 West Road 450
South, Columbus, Indiana, in respect of which an invoice is issued for the first
time after February 4, 2007, (v) arising from the sale of goods or the rendition
of services by ArvinMeritor Emissions Technologies Spartanburg, Inc. at or from
the facility located at 2651 New Cut Road, Spartanburg, South Carolina, in
respect of which an invoice is issued for the first time after February 4, 2007,
(vi) arising from the sale of goods or the rendition of services by ArvinMeritor
Assembly, LLC at or from the facility located at 24850 Northline Road, Taylor,
Michigan in respect of which an invoice is issued for the first time after
February 4, 2007; and (vii) arising from the sale of goods or the provision of
services by an Originator to Chrysler Holdings LLC or any of its subsidiaries
arising on or after March 31, 2008.



 

 


--------------------------------------------------------------------------------



 

 

2.          THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. (WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)).

3.          This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

<Signature pages follow>



 

-2-



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized officers as of the date first above written.

ARVINMERITOR RECEIVABLES CORPORATION,

as Buyer

 

 

 

By:/s/ Mary Lehmann

 

Name: Mary Lehmann

 

Title: President and Treasurer

 

ARVINMERITOR OE, LLC, as an Originator

 

 

By: /s/ Mary Lehmann

 

Name: Mary Lehmann

 

Title: Vice President and Treasurer

 

ARVINMERITOR  ASSEMBLY  LLC, as an Originator

 

 

By: /s/ Mary Lehmann

 

Name: Mary Lehmann

 

Title: Vice President and Treasurer

 

EUCLID INDUSTRIES, LLC, as an Originator

 

 

By: /s/ Mary Lehmann

 

Name: Mary Lehmann

 

Title: Vice President and Treasurer

 

MERITOR HEAVY VEHICLE BRAKING SYSTEMS                                           
                                                      (USA), INC., as an
Originator

 

By: /s/Mary Lehmann

 

Name: Mary Lehmann

 

Title: Vice President and Treasurer

 

MERITOR HEAVY  VEHICLE  SYSTEMS, LLC,

as an Originator

 

 

 

By: /s/ Mary Lehmann

 

Name: Mary Lehmann

 

Title: Vice President and Treasurer

 

 

 

-3-

 

 


--------------------------------------------------------------------------------



 

 

MERITOR TRANSMISSION CORPORATION, as an
                                          
                                                      Originator

 

 

By: /s/ Mary Lehmann 

 

Name: Mary Lehmann

 

Title: Vice President and Treasurer

 

 

 

 

-4-



 

 

 